Case: 14-7064      Document: 28      Page: 1     Filed: 09/24/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  FREDERICK W. BAUER,
                    Claimant-Appellant,

                                v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7064
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 14-0132, Judge Alan G. Lance, Sr.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Frederick W. Bauer moves for leave to proceed in
 forma pauperis and for “financial-assistance of counsel.”
     Bauer is incarcerated. Pursuant to the Prisoner Liti-
 gation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 14-7064       Document: 28     Page: 2    Filed: 09/24/2014



 2                                 BAUER   v. MCDONALD



 payment of filing fees, but must, in time, pay the $500
 filing fee in its entirety. * When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C.
 § 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account.         28 U.S.C.
 § 1915(b)(2). The agency with custody of the prisoner
 must forward payments from the prisoner’s account each
 time the amount in the account exceeds $10 until the
 $500 filing fee is paid in full. Id. Mr. Bauer has indicated
 that none of his prior actions or appeals were dismissed
 because they were frivolous, malicious, or failed to state a
 claim upon which relief can be granted.
    By separate letter, the custodian of Bauer’s prison ac-
 count is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
     Accordingly,
     IT IS ORDERED THAT:
     The motions are denied.




     * The court notes that Mr. Bauer signed an earlier
 version of Federal Circuit Form 6A, authorizing payment
 of this court’s filing fee from his account. On December 1,
 2013, the court increased its filing fee. Mr. Bauer’s ac-
 count will be charged the current fee of $500.
Case: 14-7064   Document: 28   Page: 3   Filed: 09/24/2014



 BAUER V. MCDONALD                                       3



                                 FOR THE COURT

                                 /s/ Daniel E. O’Toole
                                 Daniel E. O’Toole
                                 Clerk of Court
 s24